Citation Nr: 0032381	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-15 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for incisional ventral 
hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant had verified service with the United States 
Marine Corps Reserves from January 8, 1954 to February 24, 
1954, and he served on active duty from June 13, 1957 to 
August 2, 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied the appellant's claim for 
service connection for an incisional ventral hernia.  A 
timely administrative appeal has been perfected with respect 
to the denial of that claim.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a claimant in developing the 
facts pertinent his claim and expanded the its duty to notify 
the claimant and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record contains (1) competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability and (2) indicates that 
the disability or symptoms may be associated with the 
claimant's active duty.

Briefly, the appellant in this case asserts that he has an 
incisional ventral hernia, which can be attributed to his 
period of service.  Essentially, the appellant contends that 
he had a history of an appendectomy prior to his enlistment 
in service, and that during service, he suffered a 
reoccurrence of a hernia while performing boot camp training 
exercises.  Thus, the crux of the appellant's contentions 
appear to be that a hernia was not noted on his enlistment 
examination; and that, while performing the in-service 
training exercises, he developed a hernia for which he 
received a medical discharge from active duty service.

In this regard, the Board observes that on a report of 
medical examination conducted in January 1954, for the 
purpose of enlistment in service, a scar on the right lower 
quadrant was noted.  This report indicated that the appellant 
had had an appendectomy, with no sequelae.  An abdominal scar 
was again noted on a report of a re-enlistment examination in 
June 1957.

On month later, in July 1957, the appellant was hospitalized; 
and, upon admission, he related a twelve-year history of a 
ventral hernia, following an appendectomy at age eight.  The 
hospital report referred by history that the mass had been 
treated quite conservatively by a local physician with the 
use of trusses and, at times, it had receded completely.  The 
morning of the day of admission, while participating in 
organized athletics, the appellant had noted a recurrence of 
the previously reported hernia at the site of the old 
appendectomy.  At the time of admission, the symptoms were 
solely related to the right lower quadrant and consisted of a 
dull ache in the area of the hernia mass, while the appellant 
was lying in bed.  He had no nausea, vomiting or change in 
bowel habits.  A physical examination revealed a small 
ventral hernia at the site of a previous appendectomy 
incision.  The hernia was easily reducible.  According to the 
examiner, the appellant was felt to be an ideal candidate for 
surgical repair of a small ventral hernia that had clearly 
existed prior to entry into service, but he refused surgical 
therapy on religious grounds.  The diagnosis was ventral 
hernia, postoperative, which was determined to have existed 
prior to service.

The appellant was afforded an examination by the Department 
of Veterans Affairs (VA) in November 1997.  During this 
examination, the veteran related a history of having 
undergone an appendectomy at age eight that had healed well 
until, while running an obstacle course in boot camp, he had 
the sudden onset of pain and bulging at the incision site.  
He reported that he was taken to a hospital and then given a 
medical discharge.  Following the examination, the resulting 
diagnosis was an incisional hernia at previous appendectomy 
scar.

However, while the report of the service department 
hospitalization in July 1957 did contain an opinion that the 
appellant's ventral hernia existed prior to service, this 
report contained no opinion on the issue of aggravation.  
Similarly, the VA examiner in November 1997 provided no 
opinion as to the etiology of the appellant's incisional 
hernia, whether that condition preexisted service, was 
incidental to service, or was aggravated by service.  As the 
determinative issue here is the etiology of the appellant's 
condition, competent medical evidence in this regard is 
critical.  See, e.g., Wisch v. Brown, 8 Vet. App. 139, 140 
(1995) (The Board may not rely on an examiner's silence on 
the issue of aggravation as evidence against an appellant's 
claim).  Therefore, the Board finds that an examination is 
necessary to address these relevant medical questions.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names, 
addresses, and approximate dates of VA 
and non-VA health care providers who have 
treated the appellant for an incisional 
ventral hernia prior to his entrance into 
service, and since his discharge from 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the 
appellant, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.  

2.  The RO should afforded the appellant 
a VA surgical examination to determine 
the nature and extent of any current 
ventral/incisional hernia.  All necessary 
studies and tests should be accomplished, 
and the clinical manifestations should be 
reported in detail.  The examiner should 
review the appellant's claims folder, 
specifically his in-service medical 
records, the November 1997 VA examination 
report, and any other additional relevant 
records procured in connection with this 
case.  The examiner is asked to provide 
an opinion as to: (i) whether any hernia 
condition existed prior to service or 
whether the hernia condition was 
coincident with service; (ii) if a hernia 
condition is found to have existed prior 
to service, whether that condition 
increased in severity during service, 
and; (iii) if the condition increased in 
severity during service, whether such 
increase was due to the natural 
progression of the condition or could be 
attributed to the appellant's period of 
service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


